Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Coralie L. Wilcox on June 9, 2022.

The application has been amended as follows: 
In the claims:
Claim 18,
	Line 5, changed “moveable” to --movable--
	Line 12, changed “wherein the panel face of each of” to --in which the wall panels are in a fully closed position and the panel faces of--
	Line 13, deleted “and in a fully closed position”
	Line 16, changed “moveable” to --movable--
	Line 21, changed “a first” to --an--
	Line 22, changed “first actuation includes at least” to --actuation of the actuator within the operator space causes selective--
	Line 23, deleted “selectively” and inserted --of-- following “lowering”
	Line 25, changed “moveable” to --movable--
	Line 26, inserted --in use-- following “which”
	Line 32, changed “a second” to --the--
	Line 33, inserted --over and laterally-- following “extends”
	Line 34, changed “moveable” to --movable--
	Line 36, changed “moveable” to --movable--
	Line 41, changed “moveable” to --movable--

Claim 21,
	Line 1, changed “moveable” to --movable--

Claim 22,
	Line 1, changed “moveable” to --movable--

Claim 35,
	Line 1, changed “moveable” to --movable--
	Line 3, changed “moveable” to --movable--

Claim 38,
	Line 1, changed “moveable” to --movable--
Claim 39,
	Line 1, changed “moveable” to --movable--

Claim 40,
	Line 1, changed “moveable” to --movable--

Claim 41,
	Line 5, changed “moveable” to --movable--
	Line 12, inserted --in use-- following “which”

Claim 42,
	Line 1, changed “moveable” to --movable--

Claim 43,
	Line 1, changed “moveable” to --movable--
	Line 2, inserted --second-- following “a”

Claim 44,
	Line 1, changed “moveable” to --movable--
	Line 2, inserted --second-- following the first occurrence of “the”

Claim 45,
	Line 4, changed “moveable” to --movable--
	Line 10, changed “wherein the panel face of each” to --in which the wall panels are in a fully closed position and the panel faces--
	Line 11, deleted “and in a fully closed position”
	Line 14, changed “moveable” to --movable wall--
	Line 19, changed “a first” to --an--
	Line 20, changed “first actuation includes at least” to --actuation of the actuator within the operator space causes selective--
Line 21, changed “selectively raising and lowering the bottom drop seal assembly” to --raising and lowering of the bottom seal--
Line 22, inserted --wall-- following “movable”
	Line 23, changed “moveable” to --movable wall--
	Line 24, inserted --in use-- following “which”
	Line 29, changed “a second” to --the--
	Line 30, inserted --over and laterally-- following “extends”
	Line 31, changed “moveable” to --movable--
	Line 33, changed “moveable” to --movable--
	Line 38, changed “moveable” to --movable--

Claim 46,
	Line 1, changed “first actuation” to --actuation of the actuator--
	Line 2, deleted “subsequent”


Claim 47,
	Line 1, changed “gear” to --gearbox--
	Line 2, deleted “box” and changed “downwards to push bottom seal vertically downward” to --which moves the bottom seal--

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:  the prior art of record, absent applicant’s own disclosure, fails to teach the entire combination of elements set forth in the claimed invention.  Specifically, the prior art of record fails to teach a bottom drop seal assembly which is able to selectively raise and lower a bottom seal when the plurality of movable wall panels are in a fully closed position with the panel faces of the plurality of movable wall panels in parallel in combination with a top automatic seal assembly wherein a portion of the top automatic seal assembly extends over and laterally beyond the first end of one of the movable wall panels.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634